FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMay, Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X 1Q14 Earnings Release São Paulo, Brazil, April 29, 2014 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the first quarter of 2014. The comments refer to the consolidated results of the Group or of its business units. GPA Consolidated Gross revenue of R$16.597 billion, increasing 10.8% Net Income advances 22.9% to R$338 million Gross revenue growth driven by the Company's accelerated organic expansion, with 124 stores opened in the last 12 months. On a same-store basis, gross sales revenue grew 6.3%, despite the negative calendar effect. EBITDA grew 21.7% to R$1.050 billion (EBITDA margin of 7.0%), driven by the stronger operations at Via Varejo and Nova Pontocom and negatively impacted by the Easter effect at GPA Food. GPA Food EBITDA up 3.2% to R$534 million, with EBITDA margin of 6.5% Gross revenue growth of 9.1% to R$8.893 billion, despite the calendar effects in the quarter, which had a negative impact of 240 basis points on same-store sales growth. Gross margin was adversely affected by the investments in competitiveness and the higher contribution from Assaí to sales at GPA Food. In the Multivarejo business unit, the reduction in gross margin is gradually being offset by operational efficiency gains; Operating expenses as a percentage of net sales decreased from 18.4% in 1Q13 to 17.3% in 1Q14; Net income of R$172 million, down 2.3% from 1Q13, mainly reflecting the fact that this year Easter fell in the second quarter. Via Varejo and Nova Pontocom EBITDA increases 49.6% to R$516 million, with EBITDA margin of 7.6% Gross sales revenue growth of 12.7% to R$7.704 billion; Operating expenses as a percentage of net sales decreased from 21.3% in 1Q13 to 18.9% in 1Q14, reflecting the efficiency gains captured at Via Varejo; Net income of R$167 million, up 67.8% from 1Q13. GPA Consolidated GPA Food GPA Non Food (R$ million) 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ Gross Revenue 16,597 14,984 10.8% 8,893 8,149 9.1% 7,704 6,836 12.7% Net Revenue 14,972 13,383 11.9% 8,222 7,383 11.4% 6,750 6,000 12.5% Gross Profit 3,722 3,482 6.9% 1,942 1,869 3.9% 1,780 1,613 10.3% Gross Margin 24.9% 26.0% -110 bps 23.6% 25.3% -170 bps 26.4% 26.9% -50 bps Total Operating Expenses (2,699) (2,639) 2.3% (1,420) (1,362) 4.3% (1,279) (1,277) 0.1% % of Net Revenue 18.0% 19.7% -170 bps 17.3% 18.4% -110 bps 18.9% 21.3% -240 bps EBITDA 1,050 862 21.7% 534 518 3.2% 516 345 49.6% EBITDA Margin 7.0% 6.4% 60 bps 6.5% 7.0% -50 bps 7.6% 5.7% 190 bps Net Financial Revenue (Expenses) (339) (254) 33.3% (132) (108) 21.8% (207) (146) 41.8% % of Net Revenue 2.3% 1.9% 40 bps 1.6% 1.5% 10 bps 3.1% 2.4% 70 bps Company's Net Profit 338 275 22.9% 172 176 -2.3% 167 99 67.8% Net Margin 2.3% 2.1% 20 bps 2.1% 2.4% -30 bps 2.5% 1.7% 80 bps (1) Totals and percentage changes are rounded off and all margins were calculated as percentage of net revenue. (2) Earnings before interest, taxes, depreciation and amortization. Sales Performance Gross Sales Net Sales (R$ million) 1Q14 1Q13 Δ 1Q14 1Q13 Δ GPA Consolidated 16,597 14,984 10.8% 14,972 13,383 11.9% GPA Food 9.1% 11.4% Multivarejo 6,922 6,722 3.0% 6,391 6,078 5.2% Cash and Carry 1,972 1,427 38.2% 1,831 1,304 40.4% Nova Pontocom 54.1% 52.6% Via Varejo 6.0% 5.8% (1) Food Retail (Extra and Pão de Açucar) 'Same-store' Sales Gross Sales Net Sales 1Q14 1Q14 GPA Consolidated 6.3% 7.5% By category Food 3.0% 5.3% Non-Food 8.9% 9.2% By business GPA Food 2.6% 4.7% Nova Pontocom 54.1% 52.6% Via Varejo 3.6% 3.8% (1) Includes non-food categories of Hypermarkets, Nova Pontocom and Via Varejo. Sales Performance - Consolidated Gross sales revenue amounted to R$16.597 billion in the first quarter, increasing 10.8% on the prior-year period. One of the main factors contributing to this growth was the opening of 124 stores in the last 12 months, 21 of which were inaugurated in the first quarter of 2014. The same-store sales growth of 6.3% was adversely affected by the calendar effect in the period. Performance by category: ü Food: same-store sales growth of 3.0%, which was impacted by the calendar effect. Adjusted for this effect, same-store sales growth was 6.0%. ü Non-food: growth of 8.9%, with the highlight the electronics categories, particularly video, smartphones, air conditioners and fans. Sales growth in the e-commerce segment accelerated further from the growth rates recorded in prior periods. GPA Food ü Gross sales revenue grew 9.1%, with 13 new stores opened in the period (6 Minimercados Extra, 2 Assaí and 3 Extra Hiper, as well as 2 drugstores). Same-store sales growth stood at 2.6% and was adversely affected by the calendar effect. Adjusted for this effect, same-store sales grew 5.0% in the quarter. 2 ü Assaí continued to post strong sales growth (38.2%), driven by solid same-store sales growth and the significant contribution from the expansion in the store network. Organic expansion remains the focus of the format, whose strategy centers on strengthening the banner nationwide. In the last 12 months, 13 new stores were opened, nine of which were inaugurated in four states in which the Group previously did not have operations. ü The Pão de Açúcar and Extra banners performed in line with the Company’s expectations and continued to capture market share gains. By category, the period highlights were the same-store sales performances in meat and poultry and in beverages. Certain categories, such as grocery and seafood, were adversely affected by Easter falling in the second quarter this year. Private-label brands continued to register robust growth to account already for over 9% of sales in the Multivarejo business unit. ü At the end of March, the Brazilian Supermarkets Association (ABRAS) reported data for 2013. The report shows that sales at GPA outperformed the overall industry, which reinforces the success of the competitiveness strategy implemented during the year. Nova Pontocom ü Gross sales revenue in the quarter grew by 54.1%, supported by strong growth in customer traffic, better conversion rates and the higher contribution to sales by the marketplace business. Gross sales revenue growth was driven by the excellent moment for sales of smartphones, which surpassed the growth rate registered in 4Q13, and of air conditioners and fans, which were driven by the exceptionally hot weather in the first quarter. Via Varejo ü Gross sales revenue amounted to R$6.237 billion, with same-store sales growth of 3.6% and total-store sales growth of 6.0%. Eight new stores were opened in the period, all under the Casas Bahia banner. ü Sales performance in the first quarter was in line with our expectations for the period, which was not marked by any significant sales event. 3 Operating Performance GPA Consolidated (R$ million) 1Q14 1Q13 Δ Gross Revenue 16,597 14,984 10.8% Net Revenue 14,972 13,383 11.9% Gross Profit 3,722 3,482 6.9% Gross Margin 24.9% 26.0% -110 bps Selling Expenses (2,347) (2,231) 5.2% General and Administrative Expenses (346) (403) -14.2% Equity Income 22 9 144.8% Other Operating Revenue (Expenses) (28) (14) 103.7% Total Operating Expenses (2,699) (2,639) 2.3% % of Net Revenue 18.0% 19.7% -170 bps Depreciation (Logistic) 26 19 39.1% EBITDA 1,050 862 21.7% EBITDA Margin 7.0% 6.4% 60 bps Adjusted EBITDA 1,077 876 23.0% Adjusted EBITDA Margin 7.2% 6.5% 70 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. The Company’s gross margin contracted by 110 basis points, which is explained mainly by the higher share of Assaí and Nova Pontocom in the sales mix and by the ongoing investments made to boost sales competitiveness in the Multivarejo operation. Selling expenses increased by 5.2%, a pace below that of revenue growth and inflation in the period. General and administrative expenses decreased by 14.2% , mainly due to the simplification of processes in the Multivarejo operation and the efficiency gains captured at Via Varejo. Selling, general and administrative expenses as a percentage of net sales decreased from 19.7% in 1Q13 to 18.0% in 1Q14. EBITDA amounted to R$1.050 billion, increasing 21.7% on the prior-year period to outpace revenue growth. EBITDA margin was 7.0%, expanding 60 basis points from 1Q13, which is mainly explained by the margin gains at Via Varejo. 4 Multivarejo (Extra and Pão de Açúcar) Multivarejo (R$ million) 1Q14 1Q13 Δ Gross Revenue 6,922 6,722 3.0% Net Revenue 6,391 6,078 5.2% Gross Profit 1,700 1,694 0.3% Gross Margin 26.6% 27.9% -130 bps Selling Expenses (1,051) (1,013) 3.7% General and Administrative Expenses (160) (194) -17.5% Equity Income 15 7 114.3% Other Operating Revenue (Expenses) (35) (23) 50.7% Total Operating Expenses (1,230) (1,223) 0.6% % of Net Revenue 19.2% 20.1% -90 bps Depreciation (Logistic) 11 10 10.7% EBITDA 481 481 -0.1% EBITDA Margin 7.5% 7.9% -40 bps Adjusted EBITDA 516 505 2.2% Adjusted EBITDA Margin 8.1% 8.3% -20 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Gross margin in the Multivarejo business contracted by 130 basis points, reflecting the ongoing strategy to improve sales competitiveness, which is gradually being offset by the operational efficiency gains captured by the initiatives already implemented. Selling expenses increased by 3.7%, lower than the inflation rate in the period. General and administrative expenses decreased by 17.5%, reflecting the greater discipline employed in the control of corporate expenses. Selling, general and administrative expenses as a percentage of net sales decreased from 19.9% in 1Q13 to 18.9% in 1Q14. Note that with Easter falling in the second quarter this year, fixed expenses were less diluted than in 1Q13. Excluding this effect, the reduction in expenses in the period would have been even stronger. Despite the negative Easter effect, EBITDA reached the same level of R$481 million registered in 1Q13. EBITDA margin stood at 7.5% . 5 Cash and Carry (Assaí) Cash and Carry (R$ million) 1Q14 1Q13 Δ Gross Revenue 1,972 1,427 38.2% Net Revenue 1,831 1,304 40.4% Gross Profit 243 175 38.8% Gross Margin 13.3% 13.4% -10 bps Selling Expenses (170) (123) 37.9% General and Administrative Expenses (20) (16) 26.7% Other Operating Revenue (Expenses) (0) 0 - Total Operating Expenses (190) (139) 36.8% % of Net Revenue 10.4% 10.6% -20 bps Depreciation (Logistic) 0 0 - EBITDA 53 36 47.1% EBITDA Margin 2.9% 2.8% 10 bps Gross sales revenue registered growth of 38.2% to R$1.972 billion, driven by solid same-store sales growth and the significant contribution from the expansion, with a total of 13 stores opened in the last 12 months. Operating expenses as a percentage of net sales improved by 20 basis points in 1Q14 (10.4%) compared to 1Q13 (10.6%) . The reduction was positively influenced by economies of scale resulting from the strategy to open stores in states in which the banner was already present. EBITDA amounted to R$53 million, increasing by 47.1% on the prior-year period to outpace gross sales revenue growth in the quarter. EBITDA margin was 2.9%, expanding by 10 basis points from 1Q13. In 2014, the banner will maintain its focus on expanding its national footprint through organic growth. In 1Q14, two stores were opened in states where the banner was already present and another 12 should be delivered by year-end. 6 Via Varejo and Nova Pontocom Via Varejo + Nova Pontocom (R$ million) 1Q14 1Q13 Δ Gross Revenue 7,704 6,836 12.7% Net Revenue 6,750 6,000 12.5% Gross Profit 1,780 1,613 10.3% Gross Margin 26.4% 26.9% -50 bps Selling Expenses (1,127) (1,095) 2.9% General and Administrative Expenses (166) (193) -14.2% Equity Income 6 2 275.8% Other Operating Revenue (Expenses) 8 10 -21.2% Total Operating Expenses (1,279) (1,277) 0.1% % of Net Revenue 18.9% 21.3% -240 bps Depreciation (Logistic) 14 8 71.4% EBITDA 516 345 49.6% EBITDA Margin 7.6% 5.7% 190 bps Adjusted EBITDA 508 335 51.6% Adjusted EBITDA Margin 7.5% 5.6% 190 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Gross sales revenue at Via Varejo and Nova Pontocom grew by 12.7% to R$7.7 billion. This performance was driven by the e-commerce business (Nova Pontocom), where growth accelerated from the pace of prior periods to reach 54.1% in the quarter. Gross margin declined 50 basis points due to the higher contribution made by Nova Pontocom to total sales. Selling, general and administrative expenses as percentage of net sales improved by 240 basis points in 1Q14 (19.1%) compared to 1Q13 (21.5%) , especially at Via Varejo, driven by the efficiency gains in logistics operations, reduction in corporate and IT expenses, among others. EBITDA amounted to R$516 million, growing by 49.6% from 1Q13, while EBITDA margin improved from 5.7% to 7.6%. This improvement was supported primarily by lower operating expenses and by the efficiency gains captured in logistics costs and in assembly processes at Via Varejo. The operational improvement at Nova Pontocom also contributed to EBITDA margin expansion in the period. 7 Indebtedness GPA Consolidated (R$ million) Short Term Debt Loans and Financing (901) (1,445) Debentures (691) (1,132) Long Term Debt Loans and Financing (2,000) (2,014) Debentures (2,399) (2,995) Total Gross Debt Cash Net Cash (Debt) EBITDA Net Debt / EBITDA 0.15x 0.42x Payment Book - Short Term (2,667) (2,470) Payment Book - Long Term (126) (115) Net Debt with payment book Net Debt with Payment Book / EBITDA 0.85x 1.10x (1) EBITDA f or t he last 12 mont hs. Net debt declined by R$966 million in relation to the balance at the end of March 2013, resulting in a deleverage in the quarter. This reduction is related to higher cash flow from operating activities (R$ 370 million), even with the negative effect from Easter; and the positive nonrecurring impact in cash position due to the public offering of Via Varejo’s shares, among others factors, in the amount of R$600 million. As a consequence, Net Debt/EBITDA ratio decreased from 0.42x to 0.15x. Net debt including the payment book operation amounted to R$3.410 billion, a reduction of R$759 million compared to March 2013. Net Debt/EBITDA ratio considering the payment book operation ended the quarter at 0.85x, down significantly from the ratio at the end of 1Q13. 8 Financial Result GPA Consolidated (R$ million) 1Q14 1Q13 Δ Financial Revenue 179 143 25.4% Financial Expenses (518) (397) 30.5% Net Financial Revenue (Expenses) 33.3% % of Net Revenue 2.3% 1.9% 40 bps Charges on Net Bank Debt (45) (52) -13.0% Cost of Discount of Receivables of Payment Book (81) (61) 32.6% Cost of Discount of Receivables of Credit Card (183) (120) 52.6% Restatement of Other Assets and Liabilities (30) (22) 39.7% Net Financial Revenue (Expenses) 33.3% Net financial expenses were R$339 million, increasing 33.3% from 1Q13, below the cumulative increase of 48% of the CDI in the period. Net financial expenses as a percentage of net sales increased from 1.9% in 1Q13 to 2.3% in 1Q14. The main variations in net financial (income) expenses were: · The reduction of R$7 million in net debt charges due to the lower debt position in the period; · The increase of R$20 million in the cost of sales of payment book receivables , which corresponded to 0.5% of net sales, the same ratio registered in 1Q13, despite the rise in interest rates between the periods; · The R$63 million increase in the cost of sales of credit card receivables , of which R$54 million was related to the interest rate hikes between 1Q13 and 1Q14, and R$9 million was related to the higher volume of receivables sold due to the higher revenue in the period. Total sale of receivables (cards and payment books) increased approximately 17%, from R$7.6 billion in 1Q13 to R$8.9 billion in 1Q14, reflecting the revenue growth in all of the Company's business units. Net Income Net income amounted to R$338 million in 1Q14, increasing 22.9% on the prior-year period, with net margin of 2.3%. The result is explained by the sales revenue growth in the period, which was driven by the organic expansion in recent quarters, coupled with the significant improvement in selling, general and administrative expenses. 9 Simplified cash flow GPA Consolidated (R$ million) 1Q14 1Q13 Cash Balance at beginning of period 8,367 7,086 Cash Flow from operating activities (1,812) (284) EBITDA 1,050 862 Cost of Sale of Receivables (263) (181) Working Capital (2,287) (749) Assets and Liabilities Variation (311) (217) Cash flow from investment activities (265) (292) Net Investment (265) (292) Aquisition and Others - - Change on net cash after investments (2,077) (576) Cash Flow from financing activities (940) (508) Dividends payments and others (0) (0) Net Proceeds (939) (508) Change on net cash (3,017) (1,084) Cash Balance at end of period 5,350 6,002 Net debt On March 31, 2014, the cash position stood at R$5.350 billion, down R$3.017 billion from the start of the period, mainly due to the following reasons. Cash Flow from Operating Activities · The impact on cash flow in 1Q14 from the Easter calendar effect; · The consumption of R$2.287 billion in working capital resulting from the Easter calendar and World Cup effects that generated an increase in inventory levels from 53 days in 1Q13 to 58 days in 1Q14. Cash Flow from Financing Activities · The payment of approximately R$814 million related to the debenture maturity (principal and interest), which contributed to reducing the debt balance in 1Q14. ( 1) In days of COGS. 10 Capital Expenditure GPA Consolidated GPA Food Via Varejo + Nova Pontocom (R$ million) 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ New stores and land acquisition 107 200 -46.2% 83 185 -55.2% 24 15 66.9% Store renovations and conversions 70 121 -42.0% 57 100 -43.0% 13 21 -37.0% Infrastructure and Others 98 70 40.6% 61 39 54.0% 38 31 23.3% Non-cash Effect Financing and Leasing Assets - (83) - - (83) - Total -10.3% -16.8% 76 67 13.5% Consolidated capital expenditure amounted to R$276 million in 1Q14, of which R$200 million was invested in GPA Food and R$76 million was invested in Via Varejo and Nova Pontocom. At GPA Food, 40% of capital expenditure was allocated to store openings and acquiring land, in line with the strategy to accelerate the organic growth of the business. In 1Q14, a total of 13 new stores were delivered (6 Minimercado Extra, 3 Extra Híper, 2 Assaí and 2 drugstores). In addition to the stores at GPA Food, another 8 new stores were opened at Via Varejo in the period, all of which under the Casas Bahia banner. Dividends 2013 Dividends At the Annual and Extraordinary Shareholders' Meeting held on April 16, 2014, shareholders approved Management’s proposal for the distribution of dividends for the fiscal year ended December 31, 2013, in the total amount of R$250 million (R$250 million on December 31, 2012), which includes the prepaid dividends already declared. The amount corresponds to R$0.888957268 per common share and R$0.977852995 per preferred share. Excluding the prepayment of quarterly interim dividends in 2013, the Company will pay within 60 days as from April 16, 2014, the date of the Annual and Extraordinary Shareholders’ Meeting, the amount of R$150.5 million, which corresponds to the remaining portion of dividends for 2013. The amount corresponds to R$0.535395 per common share and R$0.588935 per preferred share. Shareholders of record on April 16, 2014 will be entitled to the payment. As of April 17, 2014, the shares will trade ex-dividends until the payment date, which will be informed at an opportune time. 11 Proposed dividends (R$ thousands) Consolidated net profit 1,396,207 Minority Interest - Noncontrolling (343,712) Net profit Legal reserve (52,624) Dividends' base of calculation Dividends policy 25% Dividends proposed by management Proposed dividends to prefered shareholders 146,688 Proposed dividends to common shareholders 97,472 (-) Interim dividends already paid 99,419 Proposed dividend to be paid Dividends per prefered share (R$) Dividends per common share (R$) The prepayment of dividends for 1Q13, 2Q13 and 3Q13 amounted to R$99.4 million and was effected on May 16, 2013, August 13, 2013 and November 7, 2013, respectively. The amount corresponded to R$0.118182 per common share and R$0.13 per preferred share. 1Q14 Dividends In a meeting held on April 24, 2014, the Board of Directors approved the payment of interim dividends for 2014. The interim dividends per share in 2014 will be 7.7% higher than in the previous year. The Company has been increasing the amount of interim dividends paid each year, as the following table shows: Interim dividends (R$) 2014 x 2013 Preferred share/ ADR 7.7% Common share 7.7% The payment of interim dividends for the first quarter of 2014 will amount to R$35.8 million. Shareholders of record on May 5, 2014 will be entitled to the payment. As from May 6, 2014, the shares will trade ex-dividends until the payment date. The prepayment of dividends for 1Q14 will be effected on May 15, 2014. 12 Appendix I - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units – food retail, cash and carry, electronics and home appliance retail (brick and mortar) and e-commerce – grouped as follows: Same-store sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions are not included in the same-store calculation base in the first 12 months of operation. Growth and changes: The growth and changes presented in this document refer to variations in comparison with the same period of the previous year, except where stated otherwise. EBITDA: As of 4Q12, the results of Equity Income and Other Operating Income (Expenses) were included together with Total Operating Expenses in the calculation of EBITDA. This means that the calculation of EBITDA complies with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. As from 1Q13, the depreciation recognized in the cost of goods sold, which essentially consists of the depreciation of distribution centers, began to be specified in the calculation of EBITDA. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as net income excluding Other Operating Income and Expenses and discounting the effects from Income and Social Contribution Taxes. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 13 BALANCE SHEET ASSETS GPA Consolidated GPA Food (R$ million) Current Assets Cash and Marketable Securities 5,374 8,392 6,002 2,431 4,362 3,553 Accounts Receivable 2,410 2,516 2,846 222 291 710 Credit Cards 189 276 755 76 127 545 Payment book 2,245 2,249 2,078 - - - Sales Vouchers and Others 167 201 185 111 149 141 Allowance for Doubtful Accounts (227) (229) (197) (1) (3) (0) Resulting from Commercial Agreements 36 18 25 36 18 25 Inventories 7,166 6,382 5,676 3,785 3,424 3,041 Recoverable Taxes 760 908 834 149 191 239 Noncurrent Assets for Sale 41 39 - 24 24 - Expenses in Advance and Other Accounts Receivables 630 374 527 320 155 228 Noncurrent Assets Long-Term Assets 4,440 4,335 4,733 2,425 2,401 2,759 Accounts Receivables 103 115 98 - - - Payment Book 112 125 106 - - - Allowance for Doubtful Accounts (9) (10) (8) - - - Inventories 172 172 172 172 172 172 Recoverable Taxes 1,532 1,429 1,280 382 380 265 Financial Instruments - - 360 - - 360 Deferred Income Tax and Social Contribution 918 951 1,047 358 364 381 Amounts Receivable from Related Parties 167 173 187 306 299 216 Judicial Deposits 844 815 968 530 536 769 Expenses in Advance and Others 704 680 621 676 650 597 Investments 331 310 371 223 208 277 Property and Equipment 9,107 9,054 8,295 7,866 7,826 7,260 Intangible Assets 5,698 5,701 4,953 4,752 4,763 4,820 TOTAL ASSETS LIABILITIES GPA Consolidated GPA Food Current Liabilities Suppliers 7,005 8,548 5,769 3,019 3,942 2,874 Loans and Financing 901 1,200 1,445 838 1,087 1,226 Payment Book (CDCI) 2,667 2,726 2,470 - - - Debentures 691 1,245 1,132 275 1,028 1,014 Payroll and Related Charges 781 796 710 388 462 355 Taxes and Social Contribution Payable 720 968 725 293 422 324 Dividends Proposed 152 152 169 151 151 166 Financing for Purchase of Fixed Assets 35 36 105 35 36 105 Rents 70 112 49 70 74 49 Acquisition of Companies 70 69 68 70 69 68 Debt with Related Parties 25 33 78 361 373 400 Advertisement 71 89 84 35 40 44 Provision for Restructuring 23 21 20 23 21 20 Advanced Revenue 131 115 90 35 37 11 Others 953 902 762 261 239 328 Long-Term Liabilities Loans and Financing 2,000 1,583 2,014 1,840 1,411 1,994 Payment Book (CDCI) 126 141 115 - - - Debentures 2,399 2,599 2,995 1,999 1,999 2,195 Financing for Purchase of Assets 8 12 - 8 12 - Acquisition of Companies 113 108 158 113 108 158 Deferred Income Tax and Social Contribution 1,061 1,061 1,136 1,058 1,058 1,133 Tax Installments 1,054 1,073 1,185 1,015 1,033 1,144 Provision for Contingencies 1,201 1,148 795 798 775 628 Advanced Revenue 514 456 454 120 80 37 Others 107 105 354 107 104 353 Shareholders' Equity Capital 6,780 6,764 6,711 5,125 5,175 5,077 Capital Reserves 251 233 242 251 233 242 Profit Reserves 2,725 2,486 1,792 2,725 2,486 1,792 Minority Interest 3,323 3,229 2,612 1,182 1,188 1,151 TOTAL LIABILITIES 14 INCOME STATEMENT GPA Consolidated GPA Food Food Retail Cash and Carry Via Varejo + Nova Pontocom R$ - Million 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ 1Q14 1Q13 Δ Gross Revenue 10.8% 9.1% 3.0% 38.2% 12.7% Net Revenue 11.9% 11.4% 5.2% 40.4% 12.5% Cost of Goods Sold 13.6% 13.9% 7.0% 40.6% 13.2% Depreciation (Logistic) (26) (19) 39.1% (12) (10) 13.7% (11) (10) 10.7% (0) (0) - (14) (8) 71.4% Gross Profit 6.9% 3.9% 0.3% 38.8% 10.3% Selling Expenses (2,347) (2,231) 5.2% (1,221) (1,136) 7.4% (1,051) (1,013) 3.7% (170) (123) 37.9% (1,127) (1,095) 2.9% General and Administrative Expenses (346) (403) -14.2% (180) (210) -14.2% (160) (194) -17.5% (20) (16) 26.7% (166) (193) -14.2% Equity Income 22 9 144.8% 15 7 114.3% 15 7 114.3% - - - 6 2 275.8% Other Operating Revenue (Expenses) (28) (14) 103.7% (35) (23) 52.1% (35) (23) 50.7% (0) 0 - 8 10 -21.2% Total Operating Expenses 2.3% 4.3% 0.6% 36.8% 0.1% Depreciation and Amortization (191) (195) -1.9% (154) (160) -3.8% (136) (148) -8.2% (18) (12) 48.1% (37) (35) 7.3% Earnings before interest and Taxes - EBIT 28.3% 6.1% 3.2% 35 24 45.4% 53.8% Financial Revenue 179 143 25.4% 102 95 7.9% 97 89 9.6% 5 6 -18.7% 87 53 62.8% Financial Expenses (518) (397) 30.5% (234) (203) 15.3% (217) (193) 12.5% (17) (10) 70.3% (294) (199) 47.4% Net Financial Revenue (Expenses) 33.3% 21.8% 15.0% 185.6% 41.8% Income Before Income Tax 25.1% -1.0% -2.3% 22 19 14.2% 65.2% Income Tax (155) (119) 30.1% (65) (63) 2.8% (57) (56) 2.1% (8) (7) 8.4% (90) (56) 60.7% Net Income - Company 22.9% -2.3% -3.8% 14 12 17.5% 99 67.8% Minority Interest - Noncontrolling 94 39 144.2% -45.6% -45.6% - - - 50 101.9% Net Income - Controlling Shareholders 3.1% -4.9% -6.5% 14 12 17.5% 66 49 33.5% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 21.7% 3.2% -0.1% 53 36 47.1% 49.6% Adjusted EBITDA 23.0% 5.3% 2.2% 53 36 48.0% 51.6% % of Net Revenue GPA Consolidated GPA Food Food Retail Cash and Carry Via Varejo + Nova
